COLE, Circuit Judge,
concurring.
Although I agree with the majority that subsections I and II of the definition of “crime of violence” set out in Application Note 1 to Guideline § 2L1.2 do not form a two-part test, I write separately to state my belief that the plain language of the provision at issue here is, at best, ambiguous. In contrast to the majority’s view of its meaning, the use, in subsection II, of a parenthetical immediately after “forcible sexual offenses” followed by the words “including sexual abuse of a minor” suggests to me that “sexual abuse of a minor” is a subcategory of “forcible sexual offenses.” Under this reading, crimes that involve “sexual abuse of a minor” will only satisfy subsection II if they are also “forcible sexual offenses.” Unlike the majority, I am not convinced that statutory rape is a “forcible” sexual offense-none of its elements require proof of the use of force. Insofar as the plain language of § 2L1.2 is ambiguous, we must look, as the majority does, to other evidence of the Sentencing Commission’s intent. Although the history of the provision is not illuminating on this particular issue, the clarifying amendment to § 2L1.2, cited by the majority, is clear evidence of the Sentencing Commission’s intention that statutory rape be considered a “crime of violence.” For this reason, I concur in the result reached by the majority-